Title: 26th.
From: Adams, John Quincy
To: 


       We have been left alone again this day. Mr. and Mrs. Hilliard went away this morning. I employ most of my time at present in reading the Abbé Millot’s elements of history. They are well written but very concise. He is quite philosophical: in some pas­sages perhaps too much so. At least he calls in question many historical facts; without sufficient reason, I think. His reflections which seem to form the greatest part of his work, are for the most part just, and display, much humanity, which is an essential requisite in a historian.
      